DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 18 are pending.  Claims 1 – 18 were amended.

Response to Arguments
35 USC §112 
Applicant’s amendments with respect to claims 1, 7, and 10 have been fully considered and resolve the issues of enablement, lack of written description, and indefiniteness and.  The rejections of 14 June 2022 have been withdrawn. 

35 USC §101 
Applicant's arguments filed 9 September 2022 have been fully considered but they are not persuasive.
Applicant argues (see page 13): Applicant submits that these concrete steps, particularly the providing of the information for an aircraft that is currently attempting to take off or land, are plainly not an abstract idea.
Examiner submits that the argued list of concrete steps amounts to a series of instructions provided to a computer to perform the identified abstract idea.  MPEP 2106.05(f)(2) states “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”  
Examiner submits that “providing information for aircraft” amounts to a Field of Use limitation. MPEP 2106.05(h) states “As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.”  The instant claim includes the elements of “a lightning threat information-providing apparatus” and “a computer”. As argued, the claim appears to be in the field of use of “an aircraft”, but the aircraft is not positively recited as an element of the claim, and does not make use of the results calculated by the abstract idea.  
Examiner submits that there is no connection between the identified abstract idea and the aircraft.  The claim includes the limitation “providing of the information for an aircraft that is currently attempting to take off or land”.  There is no limitation that this information is used, or how it is used.  There is no indication of an element that accepts or displays this information, or that the aircraft makes use of this information to perform any action. 

35 USC §102 
Applicant’s arguments with respect to claims 1, 2, 4, 5, 7, 8, 10, 11, and 14 have been considered but are moot in view of the new ground(s) of rejection as necessitated by applicant's amendments.
Applicant argues “There is no disclosure in Subramania of identifying a lightning weather condition corresponding to an observation parameter, a prediction parameter, and an intermediate parameter acquired in real time or semi-real time at a first resolution as recited in the claims and having all of the other features recited in the claims. Nor does Subramania teach providing information regarding the lightning weather condition at the first resolution for an aircraft that is currently attempting to take off or land.”
Examiner submits that the extensive amendments to claims 1, 7 and 10 introduce elements that are not explicitly discloses by Subramania, but are found in the newly cited Bothwell, as discussed below.

35 USC §103 
Applicant’s arguments with respect to claims 3, 6, 9, 12, 13, and 15 – 18 have been considered but are moot in view of the new ground(s) of rejection as necessitated by applicant's amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 7, and 10 include the element/step “a lightning weather condition corresponding to the observation parameter, the prediction parameter, and the intermediate parameter acquired in real time or semi-real time from the input device at a first resolution that enables selection of a flight path of an aircraft during takeoff/landing phases on a basis of a judgment criterion of a lightning weather condition identification indicator that divides a multi-dimensional region into a first region with no lightning strikes and a second region with lightning strikes in association with presence or absence, respectively, of a lightning strike from case data regarding a case that occurs in association with lightning occurrence”.   The instant specification is silent with respect to “selection of a flight path of an aircraft during takeoff/landing phases”.  The closest support appears on be on page 11, where it states “it can be expected that the number of lightning strike cases during the takeoff/landing phase can be reduced by taking evasive action on the basis of lightning weather condition identification information”, but there is no “selection of a flight path” indicated by the instant specification.  The instant specification is silent with respect to “divides a multi-dimensional region into a first region with no lightning strikes and a second region with lightning strikes”.  There is no description of physical dimensions or directions that can be divided, and no physical dimensions as would be required to select a path of travel for an airplane.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   Claims 1, 7, and 10 include the element/step “on a basis of a judgment criterion of a lightning weather condition identification indicator that divides a multi-dimensional region into a first region with no lightning strikes and a second region with lightning strikes in association with presence or absence, respectively, of a lightning strike from case data regarding a case that occurs in association with lightning occurrence”.  It is unclear if the “multi-dimensional region” is defined in terms of physical dimensions (length, width, and height), or if it is defined in terms of analysis variables (observation parameters, the prediction parameters, intermediate parameter).  The presence of “region” implies a physical dimension, which would be required to support the existence of a lightning strike at a given location.  However, the description on page 10 of the specification and Fig 2 implies a mathematical abstraction, not a physical region, which makes it difficult to interpret the meaning off a lightning strike within a mathematical abstraction.  For the purpose of the instant examination, the Examiner interprets this as “a multi-dimensional matrix with axes defined by observation parameters, prediction parameters, and the intermediate parameter”.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite:
A lightning threat information-providing apparatus, comprising: 
an input device of a computer that inputs an observation parameter regarding weather observation data, and a prediction parameter regarding weather prediction data; and
a processor of the computer that calculates an intermediate parameter regarding a physical quantity associated with the lightning occurrence and is obtained from the input observation parameter and prediction parameter, 
wherein the processor further identifies a lightning weather condition corresponding to the observation parameter, the prediction parameter, and the intermediate parameter acquired in real time or semi-real time from the input device at a first resolution that enables selection of a flight path of an aircraft during takeoff/landing phases on a basis of a judgment criterion of a lightning weather condition identification indicator that divides a multi-dimensional region into a first region with no lightning strikes and a second region with lightning strikes in association with presence or absence, respectively, of a lightning strike from case data regarding a case that occurs in association with lightning occurrence, 
wherein each data of the multi-dimensional region at least indicates a relationship between a first parameter value out of accumulated past observation parameters, prediction parameters, and intermediate parameters, and a second parameter value out of remaining parameters, and 
wherein the processor further provides information regarding the lightning weather condition at the first resolution for an aircraft that is currently attempting to take off or land.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. § 101: a process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).
Under Step 2A, Prong One of the eligibility analysis, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite abstract idea exceptions. Specifically, it falls into the grouping of subject matter that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes — concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
The limitation of “calculates an intermediate parameter”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  For example, the specification refers to the “intermediate parameter” as “a parameter calculated on the basis of the observation parameters 11 and the prediction parameters 12 input by the input unit 10 in real time or semi-real time”.  As the specification does not specify any method of actually calculating the “intermediate parameter”, this is analyzed as a generically recited mathematical function.
The limitation of “further estimates a lightning threat”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical calculations. The mathematical calculation is described on pages 11 and 12 of the instant specification as a linear function of input variables parameters x1 - xn in the form of y = a1 * x1 + a2 * x2 + … + an * xn.
The limitation of “data of the multi-dimensional region at least indicates a relationship”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical calculations.  The limitation indicates a mathematical relationship between a parameter selected from a mathematical set of possible parameters, and another parameter selected from the same mathematical set of possible parameters.
The limitation of “the processor further provides information”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  The limitation is equivalent to a skilled artisan, for example a meteorologist, evaluating the present atmospheric conditions and offering guidance based on their past experiences. 
Accordingly, the claim recites an abstract idea.
Under Step 2A, Prong Two, we consider whether the judicial exception is integrated into a practical application. In particular, the claim includes the additional elements of a computer, an input device of the computer, and a processor. These elements are recited at a high-level of generality (i.e., a generic processor performing a generic computer function of ranking information) such that they amount to no more than mere instructions to apply the exception using generic computer components.  As there is no element recited by the claim that is capable of displaying data, the limitation of “provides information” is interpreted as the use of a generic computer monitor associated with the generic computer. Displaying the result of the calculation is recited at a high-level of generality, and lacks specific narrowing details regarding how the memory is constructed or utilized, and amounts to insignificant post-solution activity.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Finally, under Step 2B, we consider whether the additional elements, taken individually and in combination, result in the claim, as a whole, amounting to significantly more than the identified judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to perform the calculation, identification, relationship and providing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The addition of a generically recited input device and display, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea.  
The claim is not patent eligible.

Independent claims 7 and 10 are similar to representative claim 1, and do not add additional elements that, when considered individually and in combination, result in the claim, as a whole, amounting to significantly more than the identified judicial exception.  The claims are not patent eligible.

Dependent claims 2 – 6, 8, 9, and 11 – 18 add further steps to the processing recited by claim 1, but do not introduce any elements that could be analyzed as amounting to “significantly more” than the identified abstract idea, when considered individually or as an ordered combination.
The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 8, 10, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Subramania et al., US 2019/0049500 (hereinafter 'Subramania') in view of Bothwell, US 7069258 (hereinafter 'Bothwell’).

Regarding claim 1: Subramania teaches a lightning threat information-providing apparatus ([Abstract]: “A system for predicting a triggered lightning strike upon an aircraft”), comprising: 
an input device of a computer that inputs an observation parameter regarding weather observation data, and a prediction parameter regarding weather prediction data ([0030, Fig 4]: discloses a static analysis control module 40 which acquires a static signal from the subtraction block 30, where the static signal is interpreted as equivalent to an observation parameter. The static analysis control module 40 acquires information from a static database 100 and a lightning strike database 102, which are interpreted as equivalent to a prediction parameter and a set of case data, respectively); and
a processor of the computer that calculates an intermediate parameter regarding a physical quantity associated with the lightning occurrence and is obtained from the input observation parameter and prediction parameter ([0030, 0031]: discloses a collection submodule 106 that calculates the correlation between observed static detected by the static detector 82 and the physical characteristic of the airplane for “surfaces exposed to triboelectric charging”, including the location of the antenna used to detect static charge.  The correlation can be determined using a simulation model of the aircraft including a black-box model with unknown variables); 
wherein the processor further identifies a lightning weather condition corresponding to the observation parameter, the prediction parameter, and the intermediate parameter acquired in real time or semi-real time from the input device at a first resolution ([0033]: discloses a machine learning submodule 130 that determines when a lightning strike is imminent using the output of the correlation submodule 106, the static database 100, and the lightning strike database 102).

Subramania is silent with respect to 
selection of a flight path of an aircraft during takeoff/landing phases on a basis of a judgment criterion of a lightning weather condition identification indicator that divides a multi-dimensional region into a first region with no lightning strikes and a second region with lightning strikes in association with presence or absence, respectively, of a lightning strike from case data regarding a case that occurs in association with lightning occurrence, 
wherein each data of the multi-dimensional region at least indicates a relationship between 
	a first parameter value out of accumulated past observation parameters, prediction parameters, and intermediate parameters, and 
	a second parameter value out of remaining parameters, and 
wherein the processor further provides information regarding the lightning weather condition at the first resolution for an aircraft that is currently attempting to take off or land. 

Bothwell teaches predicting short-term weather events using a set of parameters selected from observed data and selected using principal component analysis ([Abstract]) that includes 
selection of a flight path of an aircraft during takeoff/landing phases on a basis of a judgment criterion of a lightning weather condition identification indicator that divides a multi-dimensional region into a first region with no lightning strikes and a second region with lightning strikes in association with presence or absence, respectively, of a lightning strike from case data regarding a case that occurs in association with lightning occurrence ([col 1, lines 54 – 56; col 8, lines 40 – 54; col 13, lines 46 – 51; Table 1]: discloses rerouting flight to avoid the potential for lightning strikes based on a division of a mathematical model into regions defined by the contribution that a parameter makes to the magnitude of an eigenvalue calculated using the parameter, where the parameter includes numerous possible cases, as shown in the table ), 
wherein each data of the multi-dimensional region at least indicates a relationship between a first parameter value out of accumulated past observation parameters, prediction parameters, and intermediate parameters, and a second parameter value out of remaining parameters ([col 6, lines 1 – 24; col 8, lines 40 – 47; col 9, lines 64 – 65; Fig 5]: describes the use of a rotated matrix of eigenvalues that were calculated using a principal component analysis, or PCA. The rotated matrix provides an axis with the greatest variability between two types of data, where the data can be from models, available data sets, measurements, and geographical areas), and 
wherein the processor further provides information regarding the lightning weather condition at the first resolution for an aircraft that is currently attempting to take off or land (“Airlines would be able to better schedule and reroute flights to accommodate adverse circumstances caused by lightning strikes ([col 1, lines 54 – 56]”)

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Subramania in view of Bothwell to determine an alternate flight path for the aircraft that reduces the likelihood of a lightning strike, therefore reducing the potential for damage to the aircraft or disruption to flight operations.

Regarding claim 2: Subramania in view of Bothwell teaches the lightning threat information-providing apparatus according to claim 1, as discussed above, wherein 
the processor identifies a lightning weather condition at a predetermined resolution on a basis of the observation parameter, the prediction parameter, and the intermediate parameter (Subramania: [0033]: discloses that real-time precipitation static signal is compared to a threshold voltage, where the threshold voltage is determined by the machine learning submodule 130 based on the operational parameters of the aircraft and the historical data of when lightning has struck the aircraft). 

Regarding claim 4: Subramania in view of Bothwell teaches the lightning threat information-providing apparatus according to claim 1, as discussed above, further comprising 
a database that accumulates the observation parameter, the prediction parameter, and the intermediate parameter in association with one another (Subramania: [0029, 0032, 0033]: discloses a database 96 that includes static database 100 and lightning strike database 102, which include the various parameters and case data, as discussed above), wherein the input device inputs the observation parameter and the prediction parameter acquired in real time or semi-real time (Subramania: [0033, 0034, Fig 3, Fig 4]: discloses a real-time precipitation static signal based on the static signal provided by the static detector 82), and wherein the processor calculates the intermediate parameter on a basis of the observation parameter and the prediction parameter acquired in real time or semi-real time (Subramania: [0030 – 0034]: discloses a collection submodule 106 that calculates the correlation between observed static detected by the static detector 82 and the physical characteristic of the airplane for “surfaces exposed to triboelectric charging”, where the observed static is described as the “real-time precipitation static signal”). 

Regarding claim 5: Subramania in view of Bothwell teaches the lightning threat information-providing apparatus according to claim 1, as discussed above, wherein a calculation procedure and a judgment criteria of condition identification of the processor are determined and updated by machine learning (Subramania: [0034, 0035]: discloses a machine learning submodule 130 that determines a set of probabilistic rules to decide if a lightning strike is about to occur, using rates of change of static charge buildup or operating parameters of the aircraft). 

Regarding claim 7: Subramania teaches a lightning threat information-providing method ([Abstract]: “A system for predicting a triggered lightning strike upon an aircraft”), comprising: 
inputting an observation parameter regarding weather observation data, and a prediction parameter regarding weather prediction data ([0030, Fig 4]: discloses a static analysis control module 40 which acquires a static signal from the subtraction block 30, where the static signal is interpreted as equivalent to an observation parameter. The static analysis control module 40 acquires information from a static database 100 and a lightning strike database 102, which are interpreted as equivalent to a prediction parameter and a set of case data, respectively); 
calculating an intermediate parameter regarding a physical quantity associated with the lightning occurrence obtained from the input observation parameter and prediction parameter ([0030, 0031]: discloses a collection submodule 106 that calculates the correlation between observed static detected by the static detector 82 and the physical characteristic of the airplane for “surfaces exposed to triboelectric charging”, including the location of the antenna used to detect static charge.  The correlation can be determined using a simulation model of the aircraft including a black-box model with unknown variables); 
identifying a lightning weather condition corresponding to the observation parameter, the prediction parameter, and the intermediate parameter acquired in real time or semi-real time at a first resolution ([0033]: discloses a machine learning submodule 130 that determines when a lightning strike is imminent using the output of the correlation submodule 106, the static database 100, and the lightning strike database 102); and
displaying information regarding the lightning weather condition ([0036]: discloses user interface 110 displaying a warning message to inform the user that the plane is about to be struck by lightning).

Subramania is silent with respect to 
selection of a flight path of an aircraft during takeoff/landing phases on a basis of a judgment criterion of a lightning weather condition identification indicator that divides a multi-dimensional region into a first region with no lightning strikes and a second region with lightning strikes in association with presence or absence, respectively, of a lightning strike from case data regarding a case that occurs in association with lightning occurrence, 
wherein each data of the multi-dimensional region at least indicates a relationship between a first parameter value out of accumulated past observation parameters, prediction parameters, and intermediate parameters, and a second parameter value out of remaining parameters; and 
providing the information regarding the lightning weather condition at the first resolution to an aircraft that is currently attempting to take off or land. 

Bothwell teaches predicting short-term weather events using a set of parameters selected from observed data and selected using principal component analysis ([Abstract]) that includes 
selection of a flight path of an aircraft during takeoff/landing phases on a basis of a judgment criterion of a lightning weather condition identification indicator that divides a multi-dimensional region into a first region with no lightning strikes and a second region with lightning strikes in association with presence or absence, respectively, of a lightning strike from case data regarding a case that occurs in association with lightning occurrence ([col 1, lines 54 – 56; col 8, lines 40 – 54; col 13, lines 46 – 51; Table 1]: discloses rerouting flight to avoid the potential for lightning strikes based on a division of a mathematical model into regions defined by the contribution that a parameter makes to the magnitude of an eigenvalue calculated using the parameter, where the parameter includes numerous possible cases, as shown in the table ), 
wherein each data of the multi-dimensional region at least indicates a relationship between a first parameter value out of accumulated past observation parameters, prediction parameters, and intermediate parameters, and a second parameter value out of remaining parameters ([col 6, lines 1 – 24; col 8, lines 40 – 47; col 9, lines 64 – 65; Fig 5]: describes the use of a rotated matrix of eigenvalues that were calculated using a principal component analysis, or PCA. The rotated matrix provides an axis with the greatest variability between two types of data, where the data can be from models, available data sets, measurements, and geographical areas), and 
providing information regarding the lightning weather condition at the first resolution for an aircraft that is currently attempting to take off or land (“Airlines would be able to better schedule and reroute flights to accommodate adverse circumstances caused by lightning strikes ([col 1, lines 54 – 56]”)

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Subramania in view of Bothwell to determine an alternate flight path for the aircraft that reduces the likelihood of a lightning strike, therefore reducing the potential for damage to the aircraft or disruption to flight operations.

Regarding claim 8: Subramania in view of Bothwell teaches the lightning threat information-providing method according to claim 7, as discussed above, wherein the lightning weather condition is identified at a predetermined resolution on a basis of the observation parameter, the prediction parameter, and the intermediate parameter (Subramania: [0033]: discloses that real-time precipitation static signal is compared to a threshold voltage, where the threshold voltage is determined by the machine learning submodule 130 based on the operational parameters of the aircraft and the historical data of when lightning has struck the aircraft).

Regarding claim 10: Subramania teaches a program that causes a computer to execute the steps of: 
inputting an observation parameter regarding weather observation data, and a prediction parameter regarding weather prediction data ([0030, Fig 4]: discloses a static analysis control module 40 which acquires a static signal from the subtraction block 30, where the static signal is interpreted as equivalent to an observation parameter. The static analysis control module 40 acquires information from a static database 100 and a lightning strike database 102, which are interpreted as equivalent to a prediction parameter and a set of case data, respectively); 
calculating an intermediate parameter regarding a physical quantity associated with the lightning occurrence obtained from the input observation parameter and prediction parameter ([0030, 0031]: discloses a collection submodule 106 that calculates the correlation between observed static detected by the static detector 82 and the physical characteristic of the airplane for “surfaces exposed to triboelectric charging”, including the location of the antenna used to detect static charge.  The correlation can be determined using a simulation model of the aircraft including a black-box model with unknown variables); 
identifying a lightning weather condition corresponding to the observation parameter, the prediction parameter, and the intermediate parameter acquired in real time or semi-real time at a first resolution  ([0033]: discloses a machine learning submodule 130 that determines when a lightning strike is imminent using the output of the correlation submodule 106, the static database 100, and the lightning strike database 102); and
displays information regarding the lightning weather condition on a display unit  ([0036]: discloses user interface 110 displaying a warning message to inform the user that the plane is about to be struck by lightning).

Subramania is silent with respect to 
selection of a flight path of an aircraft during takeoff/landing phases on a basis of a judgment criterion of a lightning weather condition identification indicator that divides a multi-dimensional region into a first region with no lightning strikes and a second region with lightning strikes in association with presence or absence, respectively, of a lightning strike from case data regarding a case that occurs in association with lightning occurrence, 
wherein each data of the multi-dimensional region at least indicates a relationship between a first parameter value out of accumulated past observation parameters, prediction parameters, and intermediate parameters, and a second parameter value out of remaining parameters; and
providing the information regarding the lightning weather condition at the first resolution to an aircraft that is currently attempting to take off or land. 

Bothwell teaches predicting short-term weather events using a set of parameters selected from observed data and selected using principal component analysis ([Abstract]) that includes 
selection of a flight path of an aircraft during takeoff/landing phases on a basis of a judgment criterion of a lightning weather condition identification indicator that divides a multi-dimensional region into a first region with no lightning strikes and a second region with lightning strikes in association with presence or absence, respectively, of a lightning strike from case data regarding a case that occurs in association with lightning occurrence ([col 1, lines 54 – 56; col 8, lines 40 – 54; col 13, lines 46 – 51; Table 1]: discloses rerouting flight to avoid the potential for lightning strikes based on a division of a mathematical model into regions defined by the contribution that a parameter makes to the magnitude of an eigenvalue calculated using the parameter, where the parameter includes numerous possible cases, as shown in the table ), 
wherein each data of the multi-dimensional region at least indicates a relationship between a first parameter value out of accumulated past observation parameters, prediction parameters, and intermediate parameters, and a second parameter value out of remaining parameters ([col 6, lines 1 – 24; col 8, lines 40 – 47; col 9, lines 64 – 65; Fig 5]: describes the use of a rotated matrix of eigenvalues that were calculated using a principal component analysis, or PCA. The rotated matrix provides an axis with the greatest variability between two types of data, where the data can be from models, available data sets, measurements, and geographical areas), and 
providing information regarding the lightning weather condition at the first resolution for an aircraft that is currently attempting to take off or land (“Airlines would be able to better schedule and reroute flights to accommodate adverse circumstances caused by lightning strikes ([col 1, lines 54 – 56]”)

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Subramania in view of Bothwell to determine an alternate flight path for the aircraft that reduces the likelihood of a lightning strike, therefore reducing the potential for damage to the aircraft or disruption to flight operations.

Regarding claim 11: Subramania in view of Bothwell teaches the program according to claim 10, as discussed above, wherein the lightning weather condition is identified at a predetermined resolution on a basis of the observation parameter, the prediction parameter, and the intermediate parameter (Subramania: [0033]: discloses that real-time precipitation static signal is compared to a threshold voltage, where the threshold voltage is determined by the machine learning submodule 130 based on the operational parameters of the aircraft and the historical data of when lightning has struck the aircraft).

Regarding claim 14: Subramania in view of Bothwell teaches the lightning threat information-providing apparatus according to claim 2, as discussed above, further comprising 
a database that accumulates the observation parameter, the prediction parameter, and the intermediate parameter in association with one another (Subramania: [0029, 0032, 0033]: discloses a database 96 that includes static database 100 and lightning strike database 102, which include the various parameters and case data, as discussed above), wherein 
the input device inputs the observation parameter and the prediction parameter acquired in real time or semi-real time (Subramania: [0033, 0034, Fig 3, Fig 4]: discloses a real-time precipitation static signal based on the static signal provided by the static detector 82), and 
wherein the processor calculates the intermediate parameter on a basis of the observation parameter and the prediction parameter acquired in real time or semi-real time (Subramania: [0030 – 0034]: discloses a collection submodule 106 that calculates the correlation between observed static detected by the static detector 82 and the physical characteristic of the airplane for “surfaces exposed to triboelectric charging”, where the observed static is described as the “real-time precipitation static signal”).


Claims 3, 6, 9, 12, 13, and 15 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Subramania in view of Bothwell in view of Cole et al., US 2018/0218303 (hereinafter 'Cole').

Regarding claim 3: Subramania in view of Bothwell teaches the lightning threat information-providing apparatus according to claim 1, as discussed above, wherein 
Subramania in view of Bothwell is silent with respect to wherein 
the processor further estimates a lightning risk including a loss related to quality, cost, and delivery (QCD) due to a lightning strike on a basis of the observation parameter, the prediction parameter, and the intermediate parameter.

Subramania discloses a number of mitigating actions that can be taken when the risk of lightning is imminent, including changing the trajectory of the flight, shutting down critical components, or choosing to sacrifice a component of the aircraft to prevent damage to other components ([0037]).

Cole discloses an apparatus that calculates the impact of weather-related events, including lightning, on health, safety and the environment ([0028, 0029]), that includes  
estimating a lightning risk including a loss related to quality, cost, and delivery (QCD) due to a lightning strike ([0082, 0083, 0109, 0130, Fig 6, Fig 7]: discloses a machine-learning model that classifies types of weather events, including lightning, and uses the classification information to determine the impact of weather of scheduled project activities, where activity features include a number of factors including delivery type and schedule risk).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Subramania in view of Bothwell in view of Cole to assist in the selection of what mitigating actions to take, based on an analysis of the cost of each of the potential mitigating actions.

Regarding claim 6: Subramania in view of Bothwell teaches the lightning threat information-providing apparatus according to claim 3, as discussed above, wherein a calculation procedure and a judgment criteria of risk estimation in of the processor are determined and updated by machine learning (Subramania: [0033, 0035]: discloses a machine learning submodule 130 that determines if a lightning strike is about to occur. The machine learning submodule uses the real-time precipitation static signal and operational parameters stored in a database).
. 
Regarding claim 9: Subramania in view of Bothwell teaches the lightning threat information-providing method according to claim 7, as discussed above.
Subramania in view of Bothwell is silent with respect to further comprising 
estimating a lightning risk including a loss related to quality, cost, and delivery (QCD) due to a lightning strike on a basis of the observation parameter, the prediction parameter, and the intermediate parameter. 

Subramania discloses a number of mitigating actions that can be taken when the risk of lightning is imminent, including changing the trajectory of the flight, shutting down critical components, or choosing to sacrifice a component of the aircraft to prevent damage to other components ([0037]).

Cole discloses an apparatus that calculates the impact of weather-related events, including lightning, on health, safety and the environment ([0028, 0029]), that includes  
estimating a lightning risk including a loss related to quality, cost, and delivery (QCD) due to a lightning strike ([0082, 0083, 0109, 0130, Fig 6, Fig 7]: discloses a machine-learning model that classifies types of weather events, including lightning, and uses the classification information to determine the impact of weather of scheduled project activities, where activity features include a number of factors including delivery type and schedule risk).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Subramania in view of Bothwell in view of Cole to assist in the selection of what mitigating actions to take, based on an analysis of the cost of each of the potential mitigating actions.

Regarding claim 12: Subramania in view of Bothwell teaches the program according to claim 10, as discussed above.
Subramania in view of Bothwell is silent with respect to wherein 
the program further causes the computer to execute the step of estimating a lightning risk including a loss related to quality, cost, and delivery (QCD) due to a lightning strike on a basis of the observation parameter, the prediction parameter, the case data, and the intermediate parameter. 

Subramania discloses a number of mitigating actions that can be taken when the risk of lightning is imminent, including changing the trajectory of the flight, shutting down critical components, or choosing to sacrifice a component of the aircraft to prevent damage to other components ([0037]).

Cole discloses an apparatus that calculates the impact of weather-related events, including lightning, on health, safety and the environment ([0028, 0029]), that includes  
estimating a lightning risk including a loss related to quality, cost, and delivery (QCD) due to a lightning strike ([0082, 0083, 0109, 0130, Fig 6, Fig 7]: discloses a machine-learning model that classifies types of weather events, including lightning, and uses the classification information to determine the impact of weather of scheduled project activities, where activity features include a number of factors including delivery type and schedule risk).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Subramania in view of Bothwell in view of Cole to assist in the selection of what mitigating actions to take, based on an analysis of the cost of each of the potential mitigating actions.

Regarding claim 13: Subramania in view of Bothwell teaches the lightning threat information-providing apparatus according to claim 2, as discussed above.
the processor further estimates a lightning risk including a loss related to quality, cost, and delivery (QCD) due to a lightning strike on a basis of the observation parameter, the prediction parameter, the case data, and the intermediate parameter. 
Subramania in view of Bothwell is silent with respect to wherein 
the processor further estimates a lightning risk including a loss related to quality, cost, and delivery (QCD) due to a lightning strike on a basis of the observation parameter, the prediction parameter, the case data, and the intermediate parameter

Subramania discloses a number of mitigating actions that can be taken when the risk of lightning is imminent, including changing the trajectory of the flight, shutting down critical components, or choosing to sacrifice a component of the aircraft to prevent damage to other components ([0037]).

Cole discloses an apparatus that calculates the impact of weather-related events, including lightning, on health, safety and the environment ([0028, 0029]), that includes  
estimating a lightning risk including a loss related to quality, cost, and delivery (QCD) due to a lightning strike ([0082, 0083, 0109, 0130, Fig 6, Fig 7]: discloses a machine-learning model that classifies types of weather events, including lightning, and uses the classification information to determine the impact of weather of scheduled project activities, where activity features include a number of factors including delivery type and schedule risk).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Subramania in view of Bothwell in view of Cole to assist in the selection of what mitigating actions to take, based on an analysis of the cost of each of the potential mitigating actions.

Regarding claim 15: Subramania in view of Bothwell in view of Cole teaches the lightning threat information-providing apparatus according to claim 3, as discussed above, further comprising 
a database that accumulates the observation parameter, the prediction parameter, and the intermediate parameter in association with one another (Subramania: [0029, 0032, 0033]: discloses a database 96 that includes static database 100 and lightning strike database 102, which include the various parameters and case data, as discussed above), wherein 
the input device inputs the observation parameter and the prediction parameter acquired in real time or semi-real time (Subramania: [0033, 0034, Fig 3, Fig 4]: discloses a real-time precipitation static signal based on the static signal provided by the static detector 82), and 
the processor calculates the intermediate parameter on a basis of the observation parameter and the prediction parameter acquired in real time or semi-real time (Subramania: [0030 – 0034]: discloses a collection submodule 106 that calculates the correlation between observed static detected by the static detector 82 and the physical characteristic of the airplane for “surfaces exposed to triboelectric charging”, where the observed static is described as the “real-time precipitation static signal”).

Regarding claim 16: Subramania in view of Bothwell in view of Cole teaches the lightning threat information-providing apparatus according to claim 13, as discussed above, further comprising 
a database that accumulates the observation parameter, the prediction parameter, and the intermediate parameter in association with one another (Subramania: [0029, 0032, 0033]: discloses a database 96 that includes static database 100 and lightning strike database 102, which include the various parameters and case data, as discussed above), wherein 
the input device inputs the observation parameter and the prediction parameter acquired in real time or semi-real time (Subramania: [0033, 0034, Fig 3, Fig 4]: discloses a real-time precipitation static signal based on the static signal provided by the static detector 82), and 
the processor calculates the intermediate parameter on a basis of the observation parameter and the prediction parameter acquired in real time or semi-real time (Subramania: [0030 – 0034]: discloses a collection submodule 106 that calculates the correlation between observed static detected by the static detector 82 and the physical characteristic of the airplane for “surfaces exposed to triboelectric charging”, where the observed static is described as the “real-time precipitation static signal”).

Regarding claim 17: Subramania in view of Bothwell teaches the lightning threat information-providing method according to claim 8, as discussed above.
Subramania in view of Bothwell is silent with respect to further comprising 
estimating a lightning risk including a loss related to quality, cost, and delivery (QCD) due to a lightning strike on a basis of the observation parameter, the prediction parameter, the case data, and the intermediate parameter. 

Subramania discloses a number of mitigating actions that can be taken when the risk of lightning is imminent, including changing the trajectory of the flight, shutting down critical components, or choosing to sacrifice a component of the aircraft to prevent damage to other components ([0037]).

Cole discloses an apparatus that calculates the impact of weather-related events, including lightning, on health, safety and the environment ([0028, 0029]), that includes  
estimating a lightning risk including a loss related to quality, cost, and delivery (QCD) due to a lightning strike ([0082, 0083, 0109, 0130, Fig 6, Fig 7]: discloses a machine-learning model that classifies types of weather events, including lightning, and uses the classification information to determine the impact of weather of scheduled project activities, where activity features include a number of factors including delivery type and schedule risk).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Subramania in view of Bothwell in view of Cole to assist in the selection of what mitigating actions to take, based on an analysis of the cost of each of the potential mitigating actions.

Regarding claim 18: Subramania in view of Bothwell teaches the program according to claim 11, as discussed above.
Subramania in view of Bothwell is silent with respect to wherein the program further causes the computer to execute the step of 
estimating a lightning risk including a loss related to quality, cost, and delivery (QCD) due to a lightning strike on a basis of the observation parameter, the prediction parameter, the case data, and the intermediate parameter. 

Subramania discloses a number of mitigating actions that can be taken when the risk of lightning is imminent, including changing the trajectory of the flight, shutting down critical components, or choosing to sacrifice a component of the aircraft to prevent damage to other components ([0037]).

Cole discloses an apparatus that calculates the impact of weather-related events, including lightning, on health, safety and the environment ([0028, 0029]), that includes  
estimating a lightning risk including a loss related to quality, cost, and delivery (QCD) due to a lightning strike ([0082, 0083, 0109, 0130, Fig 6, Fig 7]: discloses a machine-learning model that classifies types of weather events, including lightning, and uses the classification information to determine the impact of weather of scheduled project activities, where activity features include a number of factors including delivery type and schedule risk).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Subramania in view of Bothwell in view of Cole to assist in the selection of what mitigating actions to take, based on an analysis of the cost of each of the potential mitigating actions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 27-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/           Primary Examiner, Art Unit 2857